NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/28/2022 has been entered and considered for this Office Action.

Election/Restrictions
This application is in condition for allowance (see Reasons for Allowance section below) except for the presence of claims 9-16 directed to an invention non-elected without traverse. Accordingly, claims 9-16 have been cancelled (see Examiner’s Amendment section below). See MPEP §§ 821.02 and 1302.04.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Please cancel claims 9-16.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims were rejected under §112(b), and the claims were interpreted for purposes of applying prior art for the previous Office Action in accordance with MPEP § 2173.06 (see Non-Final Rejection dated 11/26/2021).
The amendment filed on 2/28/2022 is sufficient for overcoming this §112(b) rejection.
It is noted that the amendment is consistent with how the claims were previously interpreted for purposes of applying prior art notwithstanding the indefiniteness; therefore, the claims remain allowed over the prior art for the same reasons articulated in the “Allowable Subject Matter” section of the previous Office Action (see Non-Final Rejection dated 11/26/2022).
There being no outstanding rejection remaining, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793